Citation Nr: 0526324	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a disability 
manifested by chronic fatigue, including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for rheumatoid 
arthritis, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to August 1999 (including service in Southwest 
Asia from October 1990 to May 1991).  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Department of Veterans Affairs 
(VA) Waco, Texas, Regional Office (RO).  A hearing before a 
hearing officer was requested in March 2003.  The request was 
canceled in September 2003.  

The claim pertaining to rheumatoid arthritis encompasses such 
disability only; service connection has been established for 
multiple joint (knee, ankle, shoulder) disability 
characterized as sprain or strain.


FINDINGS OF FACT

1.  The veteran had active military service in Southwest Asia 
during the Persian Gulf War era.

2.  Diabetes mellitus was not manifested in service or during 
the veteran's first postservice year, and is not shown to be 
related to his service.

3.  The veteran's fatigue, diagnosed as multifactorial 
fatigue due to ethanol abuse, tobacco use, hepatitis C, and 
diabetes mellitus, is attributed to noncompensable etiologies 
and/or known clinical entities; was not manifested in 
service; and is not shown to be related to service; chronic 
fatigue syndrome is not diagnosed.

4.  The veteran is not shown to have rheumatoid arthritis; 
service connection has been established for multiple joint 
complaints characterized as strains or sprains.





CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Service connection for a disability manifested by 
fatigue, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).

3.  Service connection for rheumatoid arthritis, to include 
as due to an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The February 2003 rating decision and a February 2004 
statement of the case (SOC) explained what the record showed 
and why the claims were denied.  A January 2004 letter from 
the AOJ to the appellant (after the rating decision on 
appeal) informed him of what type of evidence was required to 
substantiate the instant service connection claims (a 
previous letter of November 2001 advised him of the VCAA as 
it pertained to other matters then being addressed by the RO) 
and of his and VA's respective duties in securing evidence 
(i.e., what portion of the evidence he and VA were each 
responsible for obtaining).  The SOC also advised the veteran 
of what was necessary to establish entitlement to service 
connection, outlined the notice provisions of the VCAA as 
codified in 38 C.F.R. § 3.159 (including advising him what 
evidence VA would obtain, what evidence it was his 
responsibility to obtain, and that he should submit 
everything pertinent to his claim).  In February 2004, 
following issuance of the SOC, the veteran advised VA that he 
had no further evidence to submit.  See VA Form 21-4138.  

While adequate VCAA notice to the appellant did not precede 
the February 2003 rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless error, cured by later events.  The content of the 
notice that was provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notice.  The purpose behind the notice requirement is 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He was afforded several VA examinations, 
most recently in 2003.  The record is complete.  VA's duties 
to notify and assist are met.  The appellant is not 
prejudiced by the Board's proceeding with appellate review.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
Factual Basis

The veteran's service medical records, including examination 
reports dated in August 1977 - Enlistment), February 1988 and 
July 1993 (Periodic), August 1995 ("PGI"), and May 1999 
(Retirement), do not mention any of the disabilities at 
issue.  

On May 2000 VA orthopedic examination the veteran complained 
of bilateral shoulder, knee, and ankle pain beginning about 1 
1/2 years earlier.  Bilateral shoulder, knee, and ankle strain 
was diagnosed.  [Service connection was granted for these 
disorders by the RO in July 2000.]  X-rays of the shoulders, 
knees, and ankles were normal.  "ANA" [antinuclear 
antibody] was negative, and "RF" [rheumatoid factor] was 
138.  

A May 2001 VA nurse practitioner's note includes diagnoses of 
new onset "NIDDM" [non-insulin dependent diabetes mellitus] 
and multiple joint pains.

A September 2001 VA nurse practitioner note shows diagnoses 
of non-insulin dependent diabetes mellitus and multiple 
arthralgia (and positive RF).  

On December 2002 VA general medical examination the veteran 
complained of joint pains beginning in 1980.  He reported 
being excessively tired over the last two years, and provided 
a history of insulin-dependent diabetes mellitus.  The 
diagnoses included rheumatoid arthritis with joint pain 
(positive RA factor X2, in remission) and "normal" fatigue 
examination.

On October 2003 VA orthopedic examination the veteran 
complained of problems, such as pain, swelling, and stiffness 
of the shoulders and knees.  The diagnoses included no 
rheumatoid arthritis found and diabetes mellitus Type I.  The 
examiner noted that the veteran had hepatitis C and a 
positive rheumatoid factor.  The examiner added that many 
conditions could have a positive rheumatoid factor without 
rheumatoid arthritis, hepatitis C among them.  The examiner 
also commented that the diabetes mellitus was secondary to 
ethanol pancreatitis.  

On October 2003 VA diabetes mellitus examination diabetes 
mellitus Type I, secondary to ethanol pancreatitis, poorly 
controlled, was diagnosed.  Hepatitis C with arthralgia (no 
rheumatoid arthritis) was also diagnosed.  

On October 2003 chronic fatigue syndrome examination, the 
diagnosis was multifactorial fatigue, attributable to ethanol 
abuse, tobacco use, hepatitis C, and diabetes mellitus Type 
I.  The examiner added that there was no "chronic fatigue 
syndrome".  

A January 2004 VA nurse practitioner note shows a diagnosis 
of poorly controlled diabetes mellitus Type II.  

Law and Regulations

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  To prevail on the merits in a claim of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If certain chronic diseases (here, diabetes mellitus and 
arthritis) become manifest to a compensable degree within one 
year after service, such diseases are presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Thus, he is entitled 
to applicable Persian Gulf War presumptions.

The criteria for an award of benefits under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 require some evidence of objective 
indications of a qualifying chronic disability.  This 
includes signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness.  See 38 C.F.R. § 3.317(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Diabetes Mellitus

There are three threshold requirements that must be satisfied 
in order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; diabetes mellitus is diagnosed.  The further 
requirements that must be satisfied are:  Evidence of disease 
or injury in service and competent evidence of a nexus 
between the current disability and the disease or injury in 
service.  (As diabetes is listed among the chronic diseases 
that may be service connected on a presumptive basis if 
manifested to a compensable degree within a year of service 
separation, these next two requirements may be met by showing 
that the disability was indeed manifested, to a compensable 
degree, in the first postservice.) 

The veteran's service medical records are devoid of any 
complaints, findings, treatment, or diagnosis of diabetes 
mellitus.  Consequently, direct service connection, i.e., on 
the basis that diabetes mellitus became manifested in service 
and has persisted since, is not warranted.  The earliest 
competent (medical) evidence of diabetes mellitus is in May 
2001.  As this is more than one year following his service 
separation, presumptive service connection for diabetes 
mellitus (as a chronic disease under 38 C.F.R. §§ 3.307, 
3.309) likewise is not warranted.  

Finally, there is no competent evidence (medical opinion) of 
a nexus between the diabetes mellitus (variously diagnosed as 
non-insulin dependent, Type I, and Type II) and the veteran's 
active service.  Without any competent evidence that the 
veteran's diabetes mellitus is related to service, the 
preponderance of the evidence is against the claim seeking 
service connection for such disability.  Hence, it must be 
denied.

Fatigue

A disability manifested by fatigue was not noted in service.  
The veteran bases this claim essentially on a theory that he 
has chronic fatigue syndrome due to undiagnosed illness 
resulting from Persian Gulf service.  However, on October 
2003 VA chronic fatigue syndrome examination the examiner 
found that the veteran did not have chronic fatigue syndrome.  
What the veteran was determined to have, instead, was 
multifactorial fatigue due to ethanol abuse, smoking, 
hepatitis C and diabetes.  Notably, hepatitis C and diabetes 
are nonservice-connected disease entities (contraindicating 
application of undiagnosed illness presumptions under 
38 U.S.C.A. § 1117), and disability due to ethanol abuse and 
smoking is not compensable.  See 38 U.S.C.A. §§ 1103, 1110.  

The veteran's own assertions that he has chronic fatigue 
disability resulting from Persian Gulf service are not 
competent evidence.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu, supra.  Nothing 
in the record indicates that the veteran has the appropriate 
knowledge or experience to opine in matters of medical 
diagnosis and etiology.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.

Rheumatoid Arthritis

Regarding the matter of entitlement to service connection for 
rheumatic arthritis, it is noteworthy at the outset that the 
instant appeal is limited to that specific clinical entity, 
and that pain in various joints (including both ankles, both 
shoulders, and both knees) is encompassed by disabilities 
already service connected (and characterized as 
sprains/strains).  

Rheumatoid arthritis was not manifested in service.  
Consequently, direct service connection for such disability 
on the basis that it was first manifested (and incurred) in 
service and persisted is not warranted.  Likewise, multiple 
joint (rheumatoid) arthritis was not manifested in the first 
postservice year, and service connection for such disability 
on a presumptive basis (as a chronic disease) is also not 
warranted.  Finally, the evidence also does not show that the 
veteran now suffers from rheumatoid arthritis.  See VA 
orthopedic and diabetes mellitus examination reports dated in 
October 2003.  While there have been notations of a positive 
RA factor, there has not been a firm clinical diagnosis of 
rheumatoid arthritis; and it has been explained by a 
physician for the record that there are diseases which can 
produce a positive RA factor (without there being rheumatoid 
arthritis), among them hepatitis C (which the veteran has 
diagnosed).  

The threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability is 
shown.  The veteran was specifically advised that to 
establish service connection, he must show that he has the 
claimed disability and that it is related to disease or 
injury in service.  In the absence of proof that the veteran 
has rheumatoid arthritis, there is no valid claim of service 
connection for such disability.  Hickson, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a disability manifested by fatigue, 
including as due to undiagnosed illness, is denied.

Service connection for rheumatoid arthritis, including as due 
to undiagnosed illness, is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


